                                                                                                        EXHIBIT 2
                                                                                                                   E-FILED
                                                                           Tuesday, 03 September, 2019 04:33:40 PM
                                                                                        Clerk, U.S. District Court, ILCD

                           IN THE UNITED STATES DISTRICT COURT .
                           FOR THE CENTRAL DISTRICT OF ILLINOIS


ADAM TITUS, R43512,


                   Plaintiff,


           vs- )                                               No. 17 - 4004 - SEM - TSH


JACOB McDONALD, et al., )


                   Defendants. )


         DEFENDANT MCDONALD' S SECOND SUPPLEMENTAL                                    ANSWERS TO
                                PLAINTIFF' S INTERROGATORIES AND
               RESPONSE TO REQUESTS FOR PRODUCTION OF DOCUMENTS


         NOW COMES the Defendant, JACOB MCDONALD, by and through his attorney,

KWAME RAOUL, Attorney General of the State of Illinois, and for his Second Supplemental

Answers to Plaintiff' s Interrogatories and Responses to Requests for Production of Documents,


with the supplemental      responses bolded and underlined,           states as follows:


          1.       Identify all Illinois Department of Corrections personnel who was assigned to the

unit where plaintiff was at the time of the incident of August 10, 2016 of the 7: 00 a.m. to 3: 00 p. m.

shift.   Please provide the full name, badge number and current placement if no longer employed


by the Illinois Department of Corrections.

ANSWER:            Defendant       has   no   independent      knowledge    with   regard   to   this   request.


According to information provided to undersigned counsel by IDOC, the records sought

were destroyed on or around August 10, 2018, pursuant to IDOC' s 2 -year record retention


policy. [ Exhibit 1— Bates # 189 — McLaughlin               Affidavit].


         SECOND SUPPLEMENTAL RESPONSE 8- 16- 19: Defendants refer Plaintiff to the

         Housing Unit Equipment and Chronological Log from Plaintiff' s housing unit on

         August 10, 2016, Bates stamped document #000200 and attached hereto. Defendants


                                                        1
         further identify the individuals contained therein as the following:

         a.          Correctional Officer Jared Miller


         b.          Correctional Officer Robert Burgess


         c.          Correctional   Officer Todd Fowlks


         d.          Correctional Officer Jacob McDonald


         e.          Correctional   Officer Corey Smith

         f.          Correctional Officer Jacob Taylor


         g.          Correctional   Officer Timothy Carlson

         h:          Correctional Officer Ronnie Ince

         i.          Correctional Officer John Livingston


         j.          Correctional   Officer Taylor Humes


         k.          Correctional   Officer Blaze Burford


         1.          Correctional Officer Lee Gurley

         2.          Identify all inmates in the cells in front and the left and right side of plaintiff' s cell

on   the date   of   August 10, 2016    on   the 7: 00 a. m. to 3: 00 p. m.   shift   time.   Please provide the full


name and identification number and current placement.

ANSWER:          Defendant refers Plaintiff to housing information from Plaintiff' s housing unit

for the pertinent time period of August 10, 2016, attached hereto and Bates stamped No.

190- 191. Pursuant to a search on the Illinois Department of Corrections Offender Search

website, the following status of the offenders is as follows:

         m.          Derrrick Nelson — Paroled and discharged


         n.          Romello Palmer —Paroled and discharged


         o.          Sharell Brown —Paroled District 1




                                                           2
       p.       Antwan Turner — Currently      housed at Hill Correctional Center

       8/ 8/ 19 SUPPLEMENTAL         RESPONSE:       Defendant refers Plaintiff to records


       indicating individuals who were housed in cells 5: 01: 15, 5: 01: 16, and 5: 01: 17 at Hill

       Correctional    Center on August 10, 2018, located across from cell 5: 01: 24, where


       Plaintiff was housed. The records are Bates stamped # 000192- 000199 and attached


       hereto. The records include the housing unit history for the below -named offenders.

       Pursuant to those records and a search of the Illinois Department of Corrections

       Offender Search website, the status of the offenders listed in Bates stamped

       documents # 000192- 000199 is as follows:

                a.   Thomas   Gaddy —Paroled and discharged

                b.   Walter L. West — Paroled and discharged


                c.   Johnathan R. Watson —Currently       housed at Centralia Correctional

                     Center


                d.   James F. Maddox — Currently      housed at Danville Correctional Center

                     REQUESTS FOR PRODUCTION OF DOCUMENTS


       1.       All documents which support or relate to the Interrogatories 1, 2.


RESPONSE:
                Defendant refers Plaintiff to housing information from Plaintiff' s housing

unit for the pertinent time period of August 10, 2016, attached hereto and Bates stamped

No. 190- 191.



       8/ 8/ 19 SUPPLEMENTAL RESPONSE: Defendant refers Plaintiff to records

       indicating individuals who were housed in cells 5: 01: 15, S: 01: 16, and 5: 01: 17 at Hill

       Correctional Center on August 10, 2018, located across from cell 5: 01: 24, where



                                                 3
        Plaintiff was housed. The records are Bates stamped # 000192- 000199 and attached


        hereto.




                                           Respectfully submitted,

                                           JACOB MCDONALD



                                                  Defendant,


Megan A. Ditzler, # 6318052                KWAME RAOUL, Illinois Attorney General,
Assistant Attorney General
500 South Second Street                           Attorney for Defendant,
Springfield,   Illinois   62701
217) 557- 0261 Phone                       By:
217) 524- 5091 Fax                                Megan A. Ditzler

Email: mditzler@atg. state. il.us                 Assistant   Attorney   General




                                              4
                       IN THE UNITED STATES DISTRICT                  COURT
                       FOR THE CENTRAL          DISTRICT       OF ILLINOIS


ADAM TITUS, R43512,


               Plaintiff,


        vs-                                            No. 17 -4004 - SEM -TSH


JACOB McDONALD,         et al.,


               Defendants.




                                  CERTIFICATE         OF SERVICE


        Megan Ditzler, Assistant Attorney General, herein certifies that the foregoing document,

Defendant McDonald' s Second Supplemental Answers to Plaintiff' s Interrogatories and Response

to Requests, for Production ofDocuments and Bates stamped documents # 00020, have been served

upon:




                                      Adam Titus, # R43512
                                   Stateville Correctional   Center
                                        Inmate Mail/ Parcels
                                            PO Box 112
                                          Joliet, IL 60434


by causing to be mailed a copy of same, in a correctly addressed prepaid envelope, to be deposited

in the United States mail in Springfield, Illinois on August 16, 2019.




                                                       Megan Ditzler

                                                       Assistant Attorney General
                                                       500 South Second Street
                                                       Springfield,   Illinois   62701
                                                        217) 557- 0261 Phone
                                                        217) 524- 5091 Fax

                                                       Email: mditzler(a),atg.state. il.us




                                                  5
                              IN THE UNITED        STATES      DISTRICT      COURT
                             FOR THE CENTRAL          DISTRICT           OF ILLINOIS


ADAM TITUS, R43512,


                     Plaintiff,


           vs-                                                No. 17 -4004 - SEM -TSH


JACOB McDONALD, et al.,


                     Defendants.


   DEFENDANT SMITH' S SECOND SUPPLEMENTAL                                 ANSWERS TO PLAINTIFF' S
                    INTERROGATORIES AND RESPONSE TO REQUESTS FOR
                                     PRODUCTION        OF DOCUMENTS


         NOW COMES the Defendant, COREY SMITH, by and through his attorney, KWAME

RAOUL, Attorney General of the State of Illinois, and for his Second Supplemental Answers to

Plaintiffs       Interrogatories   and Responses   to Requests     for Production   of Documents,   with the


supplemental responses bolded and underlined, states as follows:

          1.         Identify all Illinois Department of Corrections personnel who was assigned to the

unit where plaintiff was at the time of the incident of August 10, 2016 of the 7: 00 a. m. to 3: 00 p. m.

shift.   Please provide the full name, badge number and current placement if no longer employed


by the Illinois Department of Corrections.

ANSWER:              Defendant has no independent knowledge with regard to this request.

According to information provided to undersigned counsel by IDOC, the records sought

were destroyed on or around August 10, 2018, pursuant to IDOC' s 2 -year record retention

policy. [ Exhibit 1— Bates # 189 — McLaughlin              Affidavit].


         SECOND SUPPLEMENTAL RESPONSE 8- 16- 19: Defendants refer Plaintiff to the

         Housing Unit Equipment and Chronological Log from Plaintiff' s housing unit on

         August 10, 2016, Bates stamped document # 000200 and attached hereto. Defendants


                                                       1
         further identify the individuals contained therein as the following:

         a.          Correctional   Officer Jared Miller


         b.          Correctional   Officer Robert Burgess


         c.          Correctional   Officer Todd Fowlks


         d.          Correctional Officer Jacob McDonald


         e.          Correctional Officer Corey Smith

         f.          Correctional   Officer Jacob Taylor


         g.          Correctional Officer Timothy Carlson

         h.          Correctional Officer Ronnie Ince

         i.          Correctional   Officer John Livingston


         j.          Correctional Officer Taylor Humes


         k.          Correctional   Officer Blaze Burford


         1.          Correctional Officer Lee Gurley

         2.          Identify all inmates in the cells in front and the left and right side of plaintiff' s cell

on   the date   of   August 10, 2016    on   the 7: 00   a. m.   to 3: 00 p. m.   shift   time.   Please provide the full


name and identification number and current placement.


ANSWER:
                 Defendant refers Plaintiff to housing information from Plaintiff's housing unit

for the pertinent time period of August 10, 2016, attached hereto and Bates stamped No.

190- 191.. Pursuant to a search on the Illinois Department of Corrections Offender Search

website, the following status of the offenders is as follows:

         m.          Derrrick Nelson — Paroled and discharged


         n.          Romello Palmer — Paroled and discharged


         o.          Sharell Brown — Paroled District 1




                                                             2
       p.       Antwan Turner — Currently      housed at Hill Correctional Center

       8/ 8/ 19 SUPPLEMENTAL RESPONSE: Defendant refers Plaintiff to records


       indicating individuals who were housed in cells 5: 01: 15, 5: 01: 16, and 5: 01: 17 at Hill

       Correctional Center on August 10, 2018, located across from cell 5: 01: 24, where


       Plaintiff was housed. The records are Bates stamped # 000192- 000199 and attached


       hereto. The records include the housing unit history of the below -named offenders.

       Pursuant to those records and a search of the Illinois Department of Corrections

       Offender Search website, the status of the offenders listed in Bates stamped

       documents # 000192- 000199 is as follows:

                a.   Thomas   Gaddy —Paroled    and discharged


                b.   Walter L. West — Paroled and discharged


                c.   Johnathan R. Watson —Currently       housed at Centralia Correctional

                     Center


                d.   James F. Maddox — Currently      housed at Danville Correctional Center

                     REQUESTS      FOR PRODUCTION           OF DOCUMENTS


       1        All documents which support or relate to the Interrogatories   1, 2.


RESPONSE:
                Defendant refers Plaintiff to housing information from Plaintiff' s housing

unit for the pertinent time period of August 10, 2016, attached hereto and Bates stamped

No. 190- 191.



       8/ 8/ 19 SUPPLEMENTAL         RESPONSE:       Defendant refers Plaintiff to records


       indicating individuals who were housed in cells 5: 01: 15, 5: 01: 1.6, and 5: 01: 17 at Hill

       Correctional Center on August 10, 2018, located across from cell 5: 01: 24, where




                                                 3
       Plaintiff was housed. The records are Bates stamped # 000192- 000199 and attached


       hereto.



                                          Respectfully submitted,

                                          COREY SMITH



                                                 Defendant,


Megan A. Ditzler, # 6318052               KWAME RAOUL, Illinois Attorney General,
Assistant Attorney General
500 South Second Street                          Attorney for Defendant,
Springfield, Illinois 62701
217) 557- 0261 Phone                      By:
217) 524- 5091 Fax                               Megan 1 .   Ditzler

Email: mditzler@atg. state. il.us                Assistant Attorney General




                                             4
                        IN THE UNITED STATES DISTRICT                    COURT
                       FOR THE CENTRAL              DISTRICT       OF ILLINOIS


ADAM TITUS, R43512,


               Plaintiff,


        vs-                                               No. 17 - 4004 - SEM - TSH


JACOB McDONALD,             et al.,


               Defendants.




                                      CERTIFICATE        OF SERVICE


        Megan Ditzler, Assistant Attorney General, herein certifies that the foregoing document,

Defendant Smith' s Second Supplemental Answers to Plaintiff' s Interrogatories and Response to

Requests for Production of Documents and Bates stamped documents # 000200, have been served

upon:




                                          Adam Titus, # R43512
                                       Stateville Correctional Center
                                           Inmate Mail/ Parcels
                                               PO Box 112
                                             Joliet, IL 60434


by causing to be mailed a copy of same, in a correctly addressed prepaid envelope, to be deposited

in the United States mail in Springfield, Illinois on August 16, 2019.




                                                          Megan Di      ler

                                                          Assistant Attorney General
                                                          500 South Second Street
                                                          Springfield, Illinois     62701
                                                           217) 557- 0261 Phone
                                                           217) 524- 5091 Fax
                                                          Email:   mditzler(
                                                                               4) atg. state.   il. us




                                                     5
Titus v. McDonald, et al. (17-4004) IDOC Document No.000200
